Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                      No. 04-18-00344-CV

                                       John B. URBAHNS,
                                            Appellant

                                                 v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding


                                         ORDER

        On July 24, 2018, after it appeared the notice of appeal was not timely filed, we ordered
Appellant to show cause in writing why this appeal should not be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
       Appellant timely filed a response; our July 24, 2018 order is satisfied.
        On August 6, 2018, Appellant filed an unopposed motion for extension of time to file his
brief until fourteen days after this court issued an order on jurisdiction in this appeal. On August
10, 2018, Appellant filed a second unopposed motion for extension of time to file his brief until
August 27, 2018.
       The appellate record is not complete; the reporter’s record has not been filed.
       Appellant’s first and second motions for extension of time to file the brief are MOOT.
Appellant’s brief will be due twenty days after the appellate record is complete.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court